 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 1 of 18 PageID #: 259



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

UNILOC 2017 LLC,

                   Plaintiff,               C.A. No. 19-cv-179-CFC
             v.

BITMOVIN, INC.

                   Defendant.

UNILOC 2017 LLC,

                   Plaintiff,               C.A. No. 19-cv-180-CFC
             v.

BRIGHTCOVE INC., and BRIGHTCOVE
HOLDINGS, INC.,

                   Defendants.

UNILOC 2017 LLC,

                   Plaintiff,               C.A. No. 19-cv-182-CFC
             v.

TELESTREAM LLC,

                   Defendant.

UNILOC 2017 LLC,

                   Plaintiff,               C.A. No. 19-cv-183-CFC
             v.

VUDU, INC.

                   Defendant.


                    SCHEDULING ORDER FOR PATENT CASES
                     IN WHICH INFRINGEMENT IS ALLEGED

     This ____ day of May 2019, the Court having conducted an initial Rule 16(b) scheduling


                                             1
  Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 2 of 18 PageID #: 260



conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion that

the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration:

        IT IS ORDERED that:

        1.     Relevant Deadlines and Dates. All relevant deadlines and dates established by this

Order are set forth in the chart attached as Exhibit A.

        2.     Rule 26(a)(1) Initial Disclosures. The parties shall make their initial disclosures

required by Federal Rule of Civil Procedure 26(a)(1) by May 28, 2019.

        3.     Disclosure of Asserted Claims and Infringement Contentions. By July 18, 2019,

Uniloc 2017 shall serve on all parties a “Disclosure of Asserted Claims and Infringement

Contentions.” Separately for each opposing party, the “Disclosure of Asserted Claims and

Infringement Contentions” shall contain the following information:

               (a) Each claim of each asserted patent that is allegedly infringed by each opposing

        party, including for each claim the applicable statutory subsections of 35 U.S.C.. §271

        asserted;

               (b) Separately for each asserted claim, each accused apparatus, product, device,

        process, method, act, or other instrumentality (“Accused Instrumentality”) of each opposing

        party of which the party is aware. This identification shall be as specific as possible. Each

        product, device, and apparatus shall be identified by name or model number, if known.

        Each method or process shall be identified by name, if known, or by any product, device, or

        apparatus which, when used, allegedly results in the practice of the claimed method or

        process;

               (c) A chart identifying specifically where and how each limitation of each asserted


                                                   2
Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 3 of 18 PageID #: 261



    claim is found within each Accused Instrumentality, including for each limitation that such

    party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

    material(s) in the Accused Instrumentality that performs the claimed function;

             (d) For each claim alleged to have been indirectly infringed, an identification of any

    direct infringement and a description of the acts of the alleged indirect infringer that

    contribute to or are inducing that direct infringement. Insofar as alleged direct infringement

    is based on joint acts of multiple parties, the role of each such party in the direct

    infringement must be described;

             (e) Whether each limitation of each asserted claim is alleged to be present literally

    or under the doctrine of equivalents in the Accused Instrumentality;

             (f) For any patent that claims priority to an earlier application, the priority date to

    which each asserted claim is alleged to be entitled;

             (g) If a party claiming patent infringement wishes to preserve the right to rely, for

    any purpose, on the assertion that its own or its licensee’s apparatus, product, device,

    process, method, act, or other instrumentality practices the claimed invention, the party

    shall identify, separately for each asserted claim, each such apparatus, product, device,

    process, method, act, or other instrumentality that incorporates or reflects that particular

    claim;

             (h) The timing of the point of first infringement, the start of claimed damages, and

    the end of claimed damages; and

             (i) If a party claiming patent infringement alleges willful infringement, the basis for

    such allegation.

    4.       Document Production Accompanying Disclosure of Asserted Claims and


                                                 3
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 4 of 18 PageID #: 262



Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement

Contentions,” the party claiming patent infringement shall produce to each opposing party or make

available for inspection and copying:

                 (a) Documents (e.g., contracts, purchase orders, invoices, advertisements,

       marketing materials, offer letters, beta site testing agreements, and third party or joint

       development agreements) sufficient to evidence each discussion with, disclosure to, or other

       manner of providing to a third party, or sale of or offer to sell, or any public use of, the

       claimed invention prior to the date of application for the asserted patent(s);

                 (b) All documents evidencing the conception, reduction to practice, design, and

       development of each claimed invention, which were created on or before the date of

       application for the asserted patent(s) or the priority date identified pursuant to paragraph

       3(f) of this Order, whichever is earlier;

                 (c) A copy of the file history for each asserted patent;

                 (d) All documents evidencing ownership of the patent rights by the party asserting

       patent infringement;

                 (e) If a party identifies instrumentalities pursuant to paragraph 3(g) of this Order,

       documents sufficient to show the operation of any aspects or elements of such

       instrumentalities the patent claimant relies upon as embodying any asserted claims;

                 (f) All agreements, including licenses, transferring an interest in any asserted

       patent;

                 (g) All agreements that the party asserting infringement contends are comparable to

       a license that would result from a hypothetical reasonable royalty negotiation;

                 (h) All agreements that otherwise may be used to support the party asserting


                                                    4
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 5 of 18 PageID #: 263



       infringement’s damages case;

                (i) If a party identifies instrumentalities pursuant to paragraph 3(g) of this Order,

       documents sufficient to show marking of such embodying accused instrumentalities; and if

       the party wants to preserve the right to recover lost profits based on such products, the

       sales, revenues, costs, and profits of such embodying accused instrumentalities; and

                (j) All documents comprising or reflecting a F/RAND commitment or agreement

       with respect to the asserted patent(s).

The producing party shall separately identify by production number the documents that correspond

to each category set forth in this paragraph. A party’s production of a document as required by this

paragraph shall not constitute an admission that such document evidences or is prior art under 35

U.S.C. § 102.

       5.       Invalidity Contentions. By October 3, 2019, each party opposing a claim of patent

infringement shall serve on all parties its “Invalidity Contentions” which shall contain the

following information:

                (a) The identity of each item of prior art that the party alleges anticipates each

       asserted claim or renders the claim obvious. Each prior art patent shall be identified by its

       number, country of origin, and date of issue. Each prior art publication shall be identified

       by its title, date of publication, and, where feasible, author and publisher. Each alleged sale

       or public use shall be identified by specifying the item offered for sale or publicly used or

       known, the date the offer or use took place or the information became known, and the

       identity of the person or entity which made the use or which made and received the offer, or

       the person or entity which made the information known or to whom it was made known.

       For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be identified by providing the


                                                   5
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 6 of 18 PageID #: 264



       name of the person(s) from whom and the circumstances under which the invention or any

       part of it was derived. For pre-AIA claims, prior art under 35 U.S.C. § 102(g) shall be

       identified by providing the identities of the person(s) or entities involved in and the

       circumstances surrounding the making of the invention before the patent applicant(s);

              (b) Whether each item of prior art anticipates each asserted claim or renders it

       obvious. If obviousness is alleged, an explanation of why the prior art renders the asserted

       claim obvious, including an identification of any combinations of prior art showing

       obviousness;

              (c) A chart identifying specifically where and how in each alleged item of prior art

       each limitation of each asserted claim is found, including for each limitation that such party

       contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

       material(s) in each item of prior art that performs the claimed function; and

              (d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under 35

       U.S.C. § 112(b), or lack of enablement or insufficient written description under 35 U.S.C. §

       112(a) of any of the asserted claims.

       6.     Document Production Accompanying Invalidity Contentions. With the “Invalidity

Contentions,” the party opposing a claim of patent infringement shall produce or make available

for inspection and copying:

              (a) Source code, specifications, schematics, flow charts, artwork, formulas, or other

       documentation sufficient to show the operation of any aspects or elements of an Accused

       Instrumentality identified by the patent claimant in its chart produced pursuant to paragraph

       3(c) of this Order;

              (b) A copy or sample of the prior art identified pursuant to paragraph 5(a) that does


                                                  6
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 7 of 18 PageID #: 265



       not appear in the file history of the patent(s) at issue. To the extent any such item is not in

       English, an English translation of the portion(s) relied upon shall be produced;

               (c) All agreements that the party opposing infringement contends are comparable to

       a license that would result from a hypothetical reasonable royalty negotiation;

               (d) Documents sufficient to show the sales, revenue, cost, and profits for Accused

       Instrumentalities identified pursuant to paragraph 3(b) of this Order for any period of

       alleged infringement; and

               (e) All agreements that may be used to support the damages case of the party that is

       denying infringement.

The producing party shall separately identify by production number the documents that correspond

to each category set forth in this paragraph.

       7.      Amendment to Contentions. Amendment of the Infringement Contentions or the

Invalidity Contentions may be made only by order of the Court upon a timely showing of good

cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-

moving party, support a finding of good cause include (a) recent discovery of material prior art

despite earlier diligent search and (b) recent discovery of nonpublic information about the Accused

Instrumentality which was not discovered, despite diligent efforts, before the service of the

Infringement Contentions. The duty to supplement discovery responses does not excuse the need to

obtain leave of the Court to amend contentions.

       8.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings,except as to inequitable conduct, shall be filed

on or before August 23, 2019. Any motion to amend the pleadings related to inequitable conduct

shall be filed on or before March 6, 2020.


                                                   7
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 8 of 18 PageID #: 266



       9.      Discovery.

               (a) Discovery Cut Off. All discovery in this case shall be initiated so that it will be

       completed on or before April 30, 2020.

               (b) Document Production. Document production shall be completed on or before

       February 27, 2020.

               (c) Requests for Admission. A maximum of 35 requests for admission are permitted

       for each side in each case.

               (d) Interrogatories. A maximum of 25 interrogatories, including contention

       interrogatories, are permitted for each side in each case.

               (e) Depositions.

                       i.       Limitation on Hours for Deposition Discovery. Each side is limited

               to a total of 70 hours of taking testimony by deposition upon oral examination in

               each case.

                       ii.      Location of Depositions. Any party or representative (officer,

               director, or managing agent) of a party filing a civil action in this District Court

               must ordinarily be required, upon request, to submit to a deposition at a place

               designated within this District. Exceptions to this general rule may be made by order

               of the Court or by agreement of the parties. A defendant who becomes a

               counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

               having filed an action in this Court for the purpose of this provision.

       10.     Pinpoint Citations.    Pinpoint citations are required in all briefing, letters, and

concise statements of facts. The Court will ignore any assertions of controverted facts and

controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an


                                                   8
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 9 of 18 PageID #: 267



attachment or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel,

927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

       11.      Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court by no later than June 14, 2019.

       Any proposed protective order must include the following paragraph:

                      Other Proceedings. By entering this Order and limiting the
                      disclosure of information in this case, the Court does not
                      intend to preclude another court from finding that
                      information may be relevant and subject to disclosure in
                      another case. Any person or party subject to this Order who
                      becomes subject to a motion to disclose another party’s
                      information designated as confidential pursuant to this Order
                      shall promptly notify that party of the motion so that the
                      party may have an opportunity to appear and be heard on
                      whether that information should be disclosed.

       12.      Disputes Relating to Discovery Matters and Protective Orders. Should counsel find

they are unable to resolve a dispute relating to a discovery matter or protective order, the parties

shall contact the Court’s Case Manager to schedule an in-person conference/argument.

               (a) Unless otherwise ordered, by no later than 72 hours prior to the

       conference/argument, the party seeking relief shall file with the Court a letter, not to exceed

       three pages, outlining the issues in dispute and the party’s position on those issues. The

       party shall submit as attachments to its letter (1) an averment of counsel that the parties

       made a reasonable effort to resolve the dispute and that such effort included oral

       communication that involved Delaware counsel for the parties, and (2) a draft order for the

       Court’s signature that identifies with specificity the relief sought by the party. The party

       shall file concurrently with its letter a motion that in no more than one paragraph sets forth

                                                   9
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 10 of 18 PageID #: 268



       the relief sought.

               (b) By no later than 48 hours prior to the conference/argument, any party opposing

       the application for relief may file a letter, not to exceed three pages, outlining that party’s

       reasons for its opposition.

               (c) Two hard copies of the parties’ letters and attachments must be provided to the

       Court within one hour of e-filing the document(s). The hard copies shall comply with

       paragraphs 10 and 14 of this Order.

               (d) If a motion concerning a discovery matter or protective order is filed without

       leave of the Court that does not comport with the procedures set forth in this paragraph, the

       motion will be denied without prejudice to the moving party’s right to bring the dispute to

       the Court through the procedures set forth in this paragraph.

       13.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to the

Clerk an original and two copies of the papers. A redacted version of any sealed document shall be

filed electronically within seven days of the filing of the sealed document.

       14.       Hard Copies. The parties shall provide to the Court two hard copies of all letters

filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support of

any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of this

Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers

filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and attachment

shall have page numbers of some sort such that a particular page of an exhibit or attachment can be

identified by a page number. The parties shall take all practical measures to avoid filing multiple

copies of the same exhibit or attachment. The parties should highlight the text of exhibits and

attachments they wish the Court to read. The parties are encouraged to include in an exhibit or


                                                   10
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 11 of 18 PageID #: 269



attachment only the pages of the document in question that (1) identify the document (e.g., the first

page of a deposition transcript or the cover page of a request for discovery) and (2) are relevant to

the issue(s) before the Court.

       15.      Claim Construction Issue Identification. On or before October 17, 2019, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction.

On or before October 30, 2019, the parties shall exchange their proposed claim construction of

those term(s)/phrase(s). This document will not be filed with the Court. Subsequent to exchanging

that list, the parties will meet and confer to prepare a Joint Claim Construction Chart to be filed no

later than November 7, 2019. The Joint Claim Construction Chart, in Word format, shall be e-

mailed simultaneously with filing to cfc_civil@ded.uscourts.gov. The text for the Joint Claim

Construction Chart shall be 14-point and in Times New Roman or a similar typeface. The parties’

Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in

issue and should include each party’s proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

separate text- searchable PDF of each of the patent(s) in issue shall be submitted with this Joint

Claim Construction Chart. In this joint submission, the parties shall not provide argument. Each

party shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim

Construction” that requests the Court to adopt the claim construction position(s) of that party set

forth in the Joint Claim Construction Chart. The motion shall not contain any argument and shall

simply state that the party “requests that the Court adopt the claim construction position[s] of [the

party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”

       16.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 5,500 words, on December 5, 2019. The Defendants shall serve, but not file,


                                                  11
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 12 of 18 PageID #: 270



their answering brief, not to exceed 8,250 words, on January 9, 2020. The Plaintiff shall serve,

but not file, its reply brief, not to exceed 5,500 words, on January 23, 2020. The Defendant shall

serve, but not file, its sur-reply brief, not to exceed 2,750 words, on February 6, 2020. The text

for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief must

include a certification by counsel that the brief complies with the type and number limitations set

forth above. The person who prepares the certification may rely on the word count of the word-

processing system used to prepare the brief.

       No later than February 13, 2020, the parties shall file a Joint Claim Construction Brief.

The parties shall copy and paste their untitled briefs into one brief, with their positions on each

claim term in sequential order, in substantially the form below.

                             JOINT CLAIM CONSTRUCTION BRIEF

                I.      Agreed-upon Constructions

                II.     Disputed Constructions

                        A.     [TERM 1]

                               1.      Plaintiff’s Opening Position
                               2.      Defendant’s Answering Position
                               3.      Plaintiff’s Reply Position
                               4.      Defendant’s Sur-Reply Position

                        B.     [TERM 2]

                               1.      Plaintiff’s Opening Position
                               2.      Defendant’s Answering Position
                               3.      Plaintiff’s Reply Position
                               4.      Defendant’s Sur-Reply Position Etc.
       The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint Claim



                                                 12
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 13 of 18 PageID #: 271



Construction Brief. Citations to expert declarations and other extrinsic evidence may be made in

the Joint Claim Construction Brief as the parties deem necessary, but the Court will review such

extrinsic evidence only if the Court is unable to construe the disputed claim terms based on the

intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996).

Declarations shall not contain legal argument or be used to circumvent the briefing word

limitations imposed by this paragraph. The Joint Claim Construction Brief and Joint Appendix

shall comply with paragraphs 10 and 14 of this Order.

       17.       Hearing on Claim Construction. Beginning at 9:00 a.m. on March 17, 2020, the

Court will hear argument on claim construction. Absent prior approval of the Court (which, if it is

sought, must be done by joint letter submission no later than the date on which answering claim

construction briefs are due to be served), the parties shall not present testimony at the argument,

and the argument shall not exceed a total of three hours.

       18.     Disclosure of Expert Testimony.

               (a) Expert Reports. For the party with the initial burden of proof on the subject

       matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

       May 15, 2020. The supplemental disclosure to contradict or rebut evidence on the same

       matter identified by another party is due on or before June 12, 2020. Reply expert reports

       from the party with the initial burden of proof are due on or before July 10, 2020. No other

       expert reports will be permitted without either the consent of all parties or leave of the

       Court. Along with the submissions of the expert reports, the parties shall provide the dates

       and times of their experts’ availability for deposition. Depositions of experts shall be

       completed on or before August 7, 2020.

               (b) Objections to Expert Testimony. To the extent any objection to expert testimony


                                                  13
Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 14 of 18 PageID #: 272



    is made pursuant to the principles announced in Daubert v. Merrell Dow Pharmaceuticals,

    Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made

    by motion no later than the deadline for dispositive motions set forth herein, unless

    otherwise ordered by the Court.

    19.    Case Dispositive Motions.

           (a) No early motions without leave. All case dispositive motions, an opening brief,

    and affidavits, if any, in support of the motion shall be served and filed on or before August

    28, 2020. No case dispositive motion under Rule 56 may be filed more than ten days before

    the above date without leave of the Court.

           (b) Motions to be Filed Separately. A party shall not combine multiple motions

    seeking separate and distinct relief into a single motion.

           (c) Word limits combined with Daubert motion word limits. Each party is permitted

    to file as many case dispositive motions as desired; provided, however, that each SIDE will

    be limited to a combined total of 10,000 words for all opening briefs, a combined total of

    10,000 words for all answering briefs, and a combined total of 5,000 words for all reply

    briefs regardless of the number of case dispositive motions that are filed. In the event that a

    party files, in addition to a case dispositive motion, a Daubert motion to exclude or

    preclude all or any portion of an expert’s testimony, the total amount of words permitted for

    all case dispositive and Daubert motions shall be increased for each SIDE to 12,500 words

    for all opening briefs, 12,500 words for all answering briefs, and 6,250 words for all reply

    briefs. The text for each brief shall be 14- point and in Times New Roman or a similar

    typeface. Each brief must include a certification by counsel that the brief complies with the

    type and number limitations set forth above. The person who prepares the certification may


                                              14
    Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 15 of 18 PageID #: 273



         rely on the word count of the word-processing system used to prepare the brief.

                  (d) Concise Statement of Facts Requirement. Any motion for summary judgment

         shall be accompanied by a separate concise statement detailing each material fact as to

         which the moving party contends that there are no genuine issues to be tried that are

         essential for the Court’s determination of the summary judgment motion (not the entire

         case).1 Any party who opposes the motion shall file and serve with its opposing papers a

         separate document containing a single concise statement that admits or disputes the facts set

         forth in the moving party’s concise statement, as well as sets forth all material facts as to

         which it is contended there exists a genuine issue necessary to be litigated.

                  (e) Focus on the Concise Statement: When preparing the separate concise

         statement a party shall reference only the material facts that are absolutely necessary for the

         Court to determine the limited issues presented in the motion for summary judgment (and

         no others), and each reference shall contain a citation to a particular affidavit, deposition, or

         other document that supports the party’s interpretation of the material fact. Documents

         referenced in the concise statement may, but need not, be filed in their entirety if a party

         concludes that the full context would be helpful to the Court (e.g., a deposition miniscript

         with an index stating what pages may contain key words may often be useful). The

         concise statement shall particularly identify the page and portion of the page of the

         document referenced. The document referred to shall have relevant portions highlighted or

         otherwise emphasized. The parties may extract and highlight the relevant portions of each

         referenced document, but they shall ensure that enough of a document is attached to put the

1
 A party does not satisfy the requirements of this paragraph by stating that an accused instrumentality infringes an
asserted claim or asserted claim limitation. The party must detail each material fact in its concise statement of facts.
The concise statements of facts play an important gatekeeping role in the Court’s consideration of summary judgment
motions.

                                                           15
Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 16 of 18 PageID #: 274



    matter in context. If a party determines that an entire deposition transcript should be

    submitted, the party should consider whether a miniscript would be preferable to a full-size

    transcript. If an entire miniscript is submitted, the index of terms appearing in the transcript

    must be included, if it exists. When multiple pages from a single document are submitted,

    the pages shall be grouped in a single exhibit. Concise statements of fact shall comply with

    paragraphs 10 and 14 of this Order.

            (f) Word Limits for Concise Statement. The concise statement in support of or in

    opposition to a motion for summary judgment shall be no longer than 1,750 words. The text

    for each statement shall be 14-point and in Times New Roman or a similar typeface. Each

    statement must include a certification by counsel that the statement complies with the type

    and number limitations set forth above. The person who prepares the certification may rely

    on the word count of the word-processing system used to prepare the statement.

            (g) Affidavits and declarations. Affidavits or declarations setting forth facts and/or

    authenticating exhibits, as well as exhibits themselves, shall be attached only to the concise

    statement (i.e., not briefs).

            (h) Scope of Judicial Review. When resolving motions for summary judgment, the

    Court shall have no independent duty to search and consider any part of the record not

    otherwise referenced in the separate concise statements of the parties. Further, the Court

    shall have no independent duty to review exhibits in their entirety, but rather will review

    only those portions of the exhibits specifically identified in the concise statements. Material

    facts set forth in the moving party’s concise statement will be deemed admitted unless

    controverted by a separate concise statement of the opposing party.

    20.     Applications by Motion. Except as otherwise specified herein, any application to


                                               16
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 17 of 18 PageID #: 275



the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       21.     Pretrial Conference. On November 6, 2020 at 8:30 a.m., the Court will hold a trial

sequencing conference to determine the order of each separate trial in the cases. The Court will

hold a Rule 16(e) final pretrial conference in court with counsel beginning at 4:00 p.m. on

December 10, 2020. The parties shall file a joint proposed final pretrial order in compliance with

Local Rule 16.3(c) no later than 5:00 p.m. on December 6, 2020. Unless otherwise ordered by the

Court, the parties in that case shall comply with the timeframes set forth in Local Rule 16.3(d) for

the preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

paragraphs 10 and 14 of this Order.

       22.     Motions in Limine. Motions in limine shall not be separately filed. All in limine.

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall be

limited to three in limine requests, unless otherwise permitted by the Court. Each in limine request

and any response shall contain the authorities relied upon; each in limine request may be supported

by a maximum of three pages of argument and may be opposed by a maximum of three pages of

argument, and the party making the in limine request may add a maximum of one additional page

in reply in support of its request. If more than one party is supporting or opposing an in limine

request, such support or opposition shall be combined in a single three- page submission (and, if

the moving party, a single one-page reply). No separate briefing shall be submitted on in limine

requests, unless otherwise permitted by the Court. Motions in limine shall comply with paragraphs

10 and 14 of this Order.

       23.     Compendium of Cases. A party may submit with any briefing two courtesy copies

of a compendium of the selected authorities on which the party would like the Court to focus. The


                                                  17
 Case 1:19-cv-00182-CFC Document 22 Filed 05/28/19 Page 18 of 18 PageID #: 276



parties should not include in the compendium authorities for general principles or uncontested

points of law (e.g., the standards for summary judgment or claim construction). An authority that is

cited only once by a party generally should not be included in the compendium. An authority

already provided to the Court by another party should not be included in the compendium.

Compendiums of cases shall not be filed electronically with the Court, but a notice of service of a

compendium of cases shall be filed electronically with the Court. Compendiums shall comply with

paragraph 14 of this Order.

        24.     Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried

to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed voir dire,

(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no later

than 5:00 p.m. on the third business day before the date of the final pretrial conference. The parties

shall submit simultaneously with filing each of the foregoing four documents in Word format to

cfc_civil@ded.uscourts.gov.

        25.     Trial. These matters are scheduled for jury trials over a 10 day period beginning at

9:30 a.m. on January 25, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case

is submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

        26.     ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.



The Honorable Colm F. Connolly
United States District Court Judge



                                                    18
